In a proceeding under section 122 of the Domestic Relations Law, the defendant appeals from an order of filiation and from an order of support against him, both dated October 2, 1959 and entered October 5, 1959, made by the Children’s Court of Nassau County, after a nonjury trial. Orders reversed on the facts, without costs, and new trial ordered. In our opinion the finding that the defendant is the father of the child born to the petitioner is against the weight of the credible evidence. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.